                     UNITED STATES DISTRICT COURT
                     SOUTHERN DISTRICT OF FLORIDA

                    Case No. 17-60671-Civ-WILLIAMS/TORRES

EFRAIN ALAMO-CRUZ and
MARIA ALAMO-CRUZ,
as assignees of ROBIN A. CROCE,

      Plaintiffs,

v.

EVANSTON INSURANCE COMPANY
F/K/A ALTERRA EXCESS & SURPLUS
INSURANCE COMPANY,

      Defendant.

___________________________________________/

                 ORDER ON DEFENDANT’S MOTION
          FOR LEAVE TO AMEND ITS AFFIRMATIVE DEFENSES

      This matter is before the Court on Evanston Insurance Company F/K/A

Alterra Excess & Surplus Insurance Company’s (“Defendant”) motion for leave to

amend its affirmative defenses to Efrain Alamo-Cruz’s (“Mr. Cruz”) and Maria

Alamo-Cruz’s (“Mrs. Cruz”) (collectively, “Plaintiffs”) second amended complaint.

[D.E. 87]. Plaintiffs responded to Defendant’s motion on July 15, 2019 [D.E. 98] to

which Defendant replied on July 22, 2019.      [D.E. 103].   Therefore, Defendant’s

motion is now ripe for disposition.    After careful consideration of the motion,

response, reply, relevant authority, and for the reasons discussed below,

Defendant’s motion is GRANTED.




                                        1
                                  I. BACKGROUND

       Plaintiffs filed this action on April 5, 2017 [D.E. 1] seeking declaratory relief

in count 1, breach of contract in count 2, and common law bad faith in count 3

because of Defendant’s denial of insurance coverage for the claims Plaintiffs

asserted in a state court action against Affordable Treemen, Inc. (“Affordable

Treemen”), and its president Robin A. Croce (“Ms. Croce”). This action relates back

to an incident that occurred on June 1, 2011 when Mr. Cruz was performing tree

trimming services for Affordable Treemen. On that date, an electric saw came loose

and/or malfunctioned, cutting Mr. Cruz’s harness and causing him to fall 30 feet to

the ground. [D.E. 20-1]. Mr. Cruz suffered severe and permanent injuries as a

result of the fall.

       Plaintiffs’ accident was reported to Defendant which denied insurance

coverage for Mr. Cruz’s claim against Affordable Treemen on August 29, 2012 on

the basis that the applicable insurance policy (the “Policy”) excludes any recovery

for independent contractors:

       This insurance does not apply to ‘bodily injury’, ‘personal and
       advertising injury’, or ‘medical payments’ to any independent
       contractor, subcontractor, casual laborer or volunteer worker, or to any
       employee of any independent contractor, subcontractor, while
       performing work for you.

[D.E. 20-2] (the “Independent Contractors Exclusion”).

       The Policy was issued to Affordable Treemen for the period of May 11, 2011

through May 11, 2012 and has an aggregate limit of liability of $1,000,000. [D.E.

20-2]. Section I of the Policy provides, in relevant part, the following:




                                           2
      Insuring Agreement
      a. We will pay those sums that the insured becomes legally obligated to
      pay as damages because of ‘bodily injury’ or ‘property damage’ to which
      this insurance applies. We will have the right and duty to defend the
      insured against any “suit” seeking those damages. However, we will
      have no duty to defend the insured against any ‘suit’ seeking damages
      for ‘bodily injury’ or ‘property damage’ to which this insurance does not
      apply . . . .

Id. Section II of the Policy, under the section entitled “Who Is An Insured?” states,

in pertinent part, that “[i]f you are designated in the Declarations as . . . [a]n

organization other than a partnership, joint venture or limited liability company,

you are an insured. Your ‘Executive officers’ and directors are insureds, but only

with respect to their duties as your officers or directors.” Id.

      After Evanston denied insurance coverage, Plaintiffs filed suit against

Affordable Treemen, but that action was later dismissed without prejudice following

a notice of dismissal that Plaintiffs filed on February 24, 2014. On December 8,

2014, Plaintiffs sent a settlement demand to Evanston requesting $1 million dollars

to settle the claims against Ms. Croce and Affordable Treemen. Evanston denied

Plaintiffs’ demand on December 24, 2014 and disclaimed coverage under the

Independent Contractors Exclusion.

      Thereafter, Plaintiffs filed suit against Affordable Treemen and Ms. Croce on

January 20, 2015 in the Circuit Court of the Seventeenth Judicial Circuit in and for

Broward County, Florida. [D.E. 20-1]. The state complaint included claims for

negligence against Affordable Treemen in Count 1 and negligence against Ms. Croce

in Count 2.    Plaintiffs alleged that Ms. Croce was the President of Affordable

Treeman and that she breached her duties and responsibilities owed to Mr. Cruz.



                                            3
The state complaint also alleged that Mr. Cruz’s relationship with Affordable

Treemen was that of an independent contractor. [D.E. 20-1] (“Mr. Alamo-Cruz’s

relationship with [Affordable Treemen] was that of an independent contractor.”).

Evanston refused to defend either Affordable Treemen or Ms. Croce based on the

terms of the underlying insurance policy.

         On February 17, 2017, a jury awarded Mr. Cruz $20,565,991 against

Affordable Treemen and Ms. Croce, jointly and severally. The jury also awarded

Mrs. Cruz a final judgment in the amount of $2,500,000 against Affordable

Treemen and Ms. Croce, jointly and severally. [D.E. 20-4]. On May 25, 2017, Ms.

Croce assigned Plaintiffs “all rights, claims, actions, or causes of action” that she

may have against Evanston relating to the events of the state court action. [D.E.

20-5].    Accordingly, Plaintiffs seek to enforce Ms. Croce’s assignment against

Evanston in this action.

                    II. APPLICABLE PRINCIPLES AND LAW

         Federal Rule of Civil Procedure 15(a) governs amendments to pleadings. A

party may amend any pleading once as a matter of right before a responsive

pleading has been filed or within twenty-one (21) days after serving the pleading if

no responsive pleading is allowed.     See Fed. R. Civ. P. 15(a)(1).    In all other

situations, the amending party must obtain written consent from the opposing

party or leave of the court to amend the pleading. See Fed. R. Civ. P. 15(a)(2). The

rule declares that leave to amend Ashall be freely given when justice so requires.”

Id. If the underlying facts or circumstances relied upon by a plaintiff may be a




                                            4
proper subject of relief, he ought to be afforded an opportunity to test his claim on

the merits. See Foman v. Davis, 371 U.S. 178, 182 (1962).

      Any amendments leading to a modification of the required pretrial

scheduling order are subject to a “good cause” standard of scrutiny. Fed. R. Civ. P.

16(b)(4). That means that after the deadline for amending pleadings set forth in a

scheduling order has passed the party seeking the amendment must show good

cause why leave to amend the complaint should be granted. See e.g., Ray v. Equifax

Info. Servs., LLC, 2009 WL 977313, *1 (11th Cir. 2009) (citing Sosa v. Airprint Sys.,

Inc., 133 F.3d 1417, 1419 (11th Cir. 1998)). And a district court need not allow an

amendment where allowing the amendment would cause undue prejudice to the

opposing party. See Bryant v. Dupree, 252 F.3d 1161, 1163 (11th Cir. 2001).

      Of course, the grant or denial of an opportunity to amend is within the

discretion of the district court, but outright refusal to grant the leave without any

justifying reason appearing for the denial is not an exercise of discretion; it is

merely abuse of that discretion and inconsistent with the spirit of the Federal

Rules. Id. In the absence of any apparent or declared reason the leave sought

should, as the rules require, be “freely given.” Id. Substantial reasons justifying a

court’s denial of a request for leave to amend include undue delay, bad faith or

dilatory motive on the part of the movant, and repeated failure to cure deficiencies

by amendments previously allowed. See, e.g., Well v. Xpedx, 2007 WL 1362717, *1

(M.D. Fla. 2007) (citing Burger King Corp. v. Weaver, 169 F.3d 1310, 1319 (11th Cir.

1999)).




                                         5
      Even when the amendment is sought because of new information obtained

during discovery, it is not an abuse of discretion to deny leave to amend if the

moving party unduly delays pursuit of the amended pleading.        See, e.g., United

States v. $172,760 in U.S. Currency, 2007 WL 1068138 (M.D. Ga. 2007).

Additionally, a district court may properly deny leave to amend when an

amendment would be futile. See Hall v. United Ins. Co. of Am., 367 F.3d 1255,

1262-3 (11th Cir. 2004); see also Eveillard v. Nationstar Mortg. LLC, 2015 WL

1191170, at *6 (S.D. Fla. Mar. 16, 2015) (“The law in this Circuit is clear that ‘a

district court may properly deny leave to amend the complaint under Rule 15(a)

when such amendment would be futile.’”) (quoting Hall, 367 F.3d at 1263). “When a

district court denies the plaintiff leave to amend a complaint due to futility, the

court is making the legal conclusion that the complaint, as amended, would

necessarily fail.” St. Charles Foods, Inc. v. Am.’s Favorite Chicken Co., 198 F.3d

815, 822 (11th Cir. 1999). This determination is akin to a finding that the proposed

amendment would not survive a motion to dismiss. See Christman v. Walsh, 416 F.

App’x 841, 844 (11th Cir. 2011) (“A district court may deny leave to amend a

complaint if it concludes that the proposed amendment would be futile, meaning

that the amended complaint would not survive a motion to dismiss.”).




                                         6
                                  III. ANALYSIS

      Defendant’s motion seeks leave to add two affirmative defenses: (1) fraud in

the inducement and (2) duress. Defendant argues that it has recently discovered

that there was a secret agreement between Plaintiffs and the insureds in the prior

action that is replete with fraud and duress.   More specifically, Defendant alleges

that Plaintiffs and Ms. Croce conspired in April 2016 to not execute a judgment

against Ms. Croce or her personal belongings:

      In an effort to move this forward without any further delay, my clients
      are willing to reach an agreement whereby my clients agree not to
      execute on the judgment against her assets, as detailed in the letter.
      That is a tremendous protection that has been offered to her, the value
      of which she obviously has no understanding. Rejecting the
      opportunity will only result in a judgment against her that will be
      filed, and that my clients will execute upon.

[D.E. 87].

      Plaintiff then alleges that a month before trial (where the parties agreed to

only litigate damages), the parties reached a more formalized agreement to not

execute any judgment against Ms. Croce or Affordable Treemen:

      This letter sets forth the essential terms of the parties’ agreement, which are
      as follows:
      (1) The case will proceed to a trial on damages in this case, which shall
      proceed if permitted by the Court, on the current trial docket.
      (2) With respect to the monetary judgment entered and filed following the
      trial on damages, the plaintiffs agree not execute the judgment on the assets
      of Ms. Croce or Affordable Treemen, Inc. Ms. Croce and Affordable Treemen,
      Inc. agree not to appeal the final judgment.
      ...
      (5) The terms of this agreement will apply for the full pendency of this action,
      which includes any subsequent coverage or extra-contractual suits against
      Ms. Croce and Affordable Treemen, Inc.’s insurer.




                                          7
Id. Defendant suggests that this agreement made the trial a sham and that the

underlying judgment that awarded Plaintiffs more than $23 million dollars is

tainted.   Because of this conspiracy Defendant seeks to include two additional

affirmative defenses.1

      Defendant argues that there is good cause for an amended answer because of

new information revealed at the depositions of Plaintiffs’ counsel, Michael Hersh

(“Mr. Hersh”) and Ms. Croce that took place on June 19, 2019. Defendant believes

that the underlying judgment is unenforceable because (1) Plaintiffs fraudulently

induced Ms. Croce to enter into an agreement to collect damages, and (2) Ms. Croce

did so under duress. That is, Ms. Croce entered into an agreement to eliminate her

financial exposure in exchange for an agreement she that not contest any damages

at trial or on appeal.   Defendant also suggests that leave to amend should be

granted because the proposed defenses will not delay discovery or cause any

material prejudice.

      Plaintiffs oppose Defendant’s motion for several reasons.     First, Plaintiffs

argue that the motion to amend is five months late because the deadline to amend

pleadings passed on February 15, 2019. [D.E. 56]. Second, Plaintiffs claim that the

email that Defendant relies upon for its proposed defenses was produced back in

October 2017 and that Defendant should have discovered it long ago.           Third,

Plaintiffs contend that Defendant sat on its hands for nearly two years between the


1      Defendant notes that when it deposed Ms. Croce, she testified that Plaintiffs’
counsel threatened her into signing the 2016 agreement because, prior to trial,
Plaintiffs’ counsel informed her that if she refused to do so, he would “watch her
burn.”


                                         8
filing of this case on April 5, 2017 and the deadline to amend pleadings on February

15, 2019. Plaintiffs further accuse Defendant of jeopardizing the existing trial date

of January 21, 2020 [D.E. 56] because the proposed defenses may require the

reopening of discovery to learn what took place in December 2016.             Finally,

Plaintiffs argue that – even if one ignores the untimeliness, lack of good cause, and

the potential prejudice to Plaintiffs at this stage of the case – Defendant’s motion

should be denied because the affirmative defenses are futile as a matter of law.

      There is no dispute that the deadline to amend pleadings passed long ago.

The only question is whether Defendant has established good cause and met the

requirements of Rule 15(a) and 16(b). See, e.g., Sosa v. Airprint Sys., Inc., 133 F.3d

1417, 1419 (11th Cir. 1998) (“If we considered only Rule 15(a) without regard to

Rule 16(b), we would render scheduling orders meaningless and effectively would

read Rule 16(b) and its good cause requirement out of the Federal Rules of Civil

Procedure.”). The good cause standard precludes modification unless the schedule

cannot be met despite the diligence of the requesting party. See Fed. R. Civ. P. 16

Advisory Committee Notes to 1983 Amendment; see also Johnson v. Mammoth

Recreations, Inc., 975 F.2d 604, 609 (9th Cir. 1992) (“If [a] party was not diligent,

the [good cause] inquiry should end.”).

      Here, Defendant’s motion is well taken because it was not until the

depositions of Ms. Croce and Mr. Hersh that concrete evidence of a conspiracy came

to light. Plaintiffs argue, on the other hand, that the email Defendant relies upon

was produced in October 2017 and that Defendant should have known of this




                                          9
conspiracy long ago. This argument is unpersuasive because fraud by its nature

involves deception, trickery, and concealment. This single email does not, without

more, give rise to a cognizable defense of fraud; further discovery was required.

While Plaintiffs claim that Defendant should have deposed Ms. Croce and Mr.

Hersh prior to June 2019 (to discover the conspiracy at an earlier date), Defendant

did so well in advance of the discovery period. And it is unthinkable to suggest that

Defendant should have discovered a fraud long ago when the deposition testimony

of non-party witnesses was the light that revealed the conspiracy that took place

between Ms. Croce and Mr. Hersh in December 2016.

      We are also unpersuaded that Defendant’s delay will materially jeopardize

the Scheduling Order in this case. Discovery closed on July 5, 2019 and trial does

not commence until January 21, 2020. [D.E. 20]. Plaintiffs suggest that several

dates will need to be extended to account for any additional discovery that may be

needed. But, Plaintiffs never articulate what additional discovery is required. All

relevant witnesses have been deposed and Defendant does not seek an extension of

the discovery period based on the proposed defenses. It also appears that there are

a limited number of witnesses with personal knowledge of the facts related to these

defenses – meaning it is entirely unclear what additional discovery is needed at this

stage of the case. We therefore conclude that inclusion of the proposed defenses will

not jeopardize the trial date and that there is no material prejudice in allowing

these defenses to be litigated on the merits.




                                          10
      Next, Plaintiffs claim that the proposed defenses are futile as a matter of law.

Plaintiffs argue that an email dated April 12, 2016 cannot support a fraudulent

inducement claim because it does not contain a material misrepresentation, nor

does it provide any evidence of justifiable reliance. See Tomasini v. Mount Sinai

Med. Cntr., 315 F. Supp. 2d 1252 (S.D. Fla. 2004) (finding that a fraudulent

inducement claim must include “a a misrepresentation of a material fact.”).

Plaintiffs argument is misplaced, however, because – if we accept the allegations as

true – the proposed defense alleges every required element for a fraudulent

inducement    claim.    Plaintiffs,   of   course,   take   issue   with   whether   the

misrepresentation was material or not, and whether Ms. Croce could have

justifiably relied on it. But, those are factual inquiries that are best reserved on

either a motion for summary judgment or for the jury to decide.              Neither of

Plaintiff’s argument undermines the plausibility that Plaintiffs engaged in

fraudulent inducement. Therefore, we cannot conclude that Defendant’s fraudulent

inducement defense fails as a matter of law.

       Plaintiffs’ argument with respect to the duress defense is equally unavailing.

There are three required elements to allege duress under Florida law: (1) that one

side involuntarily accepted the terms of another, (2) that circumstances permitted

no other alternative, and (3) that the circumstances were the result of coercive acts

of the opposite party. See, e.g., City of Miami v. Kory, 394 So. 2d 494, 497 (Fla. 3rd

DCA 1981).     Plaintiffs contend that duress cannot exist because an attorney

represented Ms. Croce at all material times and that her lawyer spent nine months




                                           11
negotiating the agreement with opposing counsel.        While we agree that “the

opportunity to consult an attorney is a factor for the Court to consider and weigh

along with the other evidence in the case . . . it does not foreclose a finding of

duress.” Corporacion Peruana de Aeropuertos y Aviacion Comercial v. Boy, 180 So.

2d 503, 506 (Fla. 2nd DCA 1965).

      Plaintiffs also argue that the duress defense fails because there was no

involuntary act nor anything in the record to show that a coercive statement had

any effect on Ms. Croce. But, this is a weak argument at the pleading stage because

Plaintiffs ignore Ms. Croce’s deposition testimony that Plaintiffs threated to watch

her burn if she refused to sign the agreement. Plaintiffs suggest that the threat is

not credible, but we do not have a factual record to make that determination.

Accordingly, the proposed defense is plausible, and it includes each required

element to state a claim.

      The final issue is whether Defendant has standing to raise these affirmative

defenses. Plaintiffs argue that Ms. Croce did not interpret Plaintiffs’ remarks –

about watching her burn – as a threat. Instead, Plaintiffs claim that Defendant is

making unsupported inferences and that – if Ms. Croce felt coerced or under duress

– it is her responsibility to file a lawsuit. Plaintiff’s argument fails for so many

reasons that we need not consider it with any serious attention.        We do note,

however, that Plaintiffs failed to support their argument with any relevant legal

principles or case law. And we decline to do the research that Plaintiffs should have

done in the first instance. Accordingly, Defendant’s motion for leave to amend its




                                         12
affirmative defenses is GRANTED. The ultimate merit, or lack thereof, behind

these defenses will have to be assessed at summary judgment or at trial.

                               IV. CONCLUSION

      For the foregoing reasons, Defendant’s motion for leave to amend its

affirmative defenses is GRANTED.       Defendant shall promptly file an amended

answer on the docket.

      DONE AND ORDERED in Chambers at Miami, Florida, this 2nd day of

August, 2019.

                                             /s/ Edwin G. Torres
                                             EDWIN G. TORRES
                                             United States Magistrate Judge




                                        13
